Exhibit 10.1

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

This Fifth Amendment to Third Amended and Restated Warehousing Credit and
Security Agreement (this “Amendment”), is entered into effective as of the 18th
day of June, 2004, by and among SIRVA MORTGAGE, INC., an Ohio corporation f/k/a
Cooperative Mortgage Services, Inc. (“Company”), WASHINGTON MUTUAL BANK, FA, a
federal association, in its capacity as one of the Lenders and Agent for the
Lenders (“Agent”), NATIONAL CITY BANK OF KENTUCKY, in its capacity as one of the
Lenders and Documentation Agent for the Lenders and the lenders (“Lenders”)
party to the Credit Agreement, as defined below.

 


SECTION 1.                                            RECITALS.  COMPANY, AGENT,
DOCUMENTATION AGENT, AND LENDERS ENTERED INTO THAT CERTAIN THIRD AMENDED AND
RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT DATED SEPTEMBER 30, 2002,
(THE “CREDIT AGREEMENT”) FOR THE PURPOSES AND CONSIDERATION THEREIN EXPRESSED. 
COMPANY, AGENT, DOCUMENTATION AGENT, AND THE LENDERS DESIRE TO MAKE CERTAIN
AMENDMENTS TO THE CREDIT AGREEMENT AS MORE PARTICULARLY SET FORTH HEREIN. 
THEREFORE, COMPANY, AGENT, DOCUMENTATION AGENT, AND THE LENDERS HEREBY AGREE AS
FOLLOWS, INTENDING TO BE LEGALLY BOUND:


 


SECTION 2.                                            DEFINITIONS AND
REFERENCES.  UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE EXPRESSLY
DEFINED HEREIN, THE TERMS IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS
WHENEVER USED IN THIS AMENDMENT.


 


SECTION 3.                                            AMENDMENTS.  THE CREDIT
AGREEMENT IS HEREBY AMENDED, AS FOLLOWS:


 


(A)                                  THE FOLLOWING DEFINITIONS ARE HEREBY
AMENDED AND/OR ADDED IN SECTION 1.1 OF THE CREDIT AGREEMENT AS FOLLOWS:


 

“Commitment” means the commitment of the Lenders to make Advances hereunder in
an aggregate principal amount at any time outstanding that shall not exceed
EIGHTY MILLION AND NO/100 DOLLARS ($80,000,000.00) (“Aggregate Commitment
Amount”), provided, however, that no Lender’s portion of such Advances may ever
exceed its Commitment Amount.

 

“Credit A Mortgage Loan” means a FHA Loan, VA Loan, Conventional Mortgage Loan,
a Jumbo Loan, or a Super Jumbo Loan.

 

“Jumbo Loan” means a Single-family Mortgage Loan whose original principal amount
is more than $650,000.00 but not more than $1,000,000.00.

 

“Super Jumbo Loan” means a Single-family Mortgage Loan whose original principal
amount is more than $1,000,000.00; provided, however, if such Mortgage Loan will
be included in Collateral, Agent has approved such Mortgage Loan prior to its
pledge.

 

--------------------------------------------------------------------------------


 

“Termination Date” means June 1, 2005 or such earlier date upon which Lenders’
obligation to fund shall be terminated pursuant to the terms of this Agreement.

 


(B)                                 SECTIONS 2.1(B) (3), (4), AND (5) OF THE
CREDIT AGREEMENT ARE DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS SUBSTITUTED
IN LIEU THEREOF FOR ALL PURPOSES:


 

“(3)                            The aggregate amount of Advances against Aged
Mortgage Loans outstanding at any one time shall not exceed ONE MILLION AND
NO/100 DOLLARS ($1,000,000.00).

 

(4)                                  The aggregate amount of Advances against
HELOC Mortgage Loans outstanding at any one time shall not exceed THREE MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00).

 

(5)                                  The aggregate amount of Advances against
Repurchased Mortgage Loans outstanding at any one time shall not exceed ONE
MILLION AND NO/100 DOLLARS ($1,000,000.00).”

 


(C)                                  THE FOLLOWING SUBPARAGRAPH (6) IS HEREBY
ADDED TO SECTION 2.1(B) OF THE CREDIT AGREEMENT FOR ALL PURPOSES:


 

“(6)                            The aggregate amount of Advances against Jumbo
Loans outstanding at any one time shall not exceed TEN MILLION AND NO/100
DOLLARS ($10,000,000.00); provided, however, that in no event shall the
aggregate amount of Advances against Super Jumbo Loans outstanding at any one
time exceed FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00).”

 


(A)                                  SECTION 2.4 (A) OF THE CREDIT AGREEMENT IS
DELETED IN ITS ENTIRETY AND THE FOLLOWING IS SUBSTITUTED IN LIEU THEREOF:


 

“2.4                           Interest.

 

(a)                                  (1)     Except as provided in
Section 2.4(c) below, the unpaid amount of each Advance against Shipped Mortgage
Loans that are not Repurchased Mortgage Loans or Aged Mortgage Loans shall bear
interest, from the date such Mortgage Loans become Shipped Mortgage Loans until
the earlier to occur of (i) such Mortgage Loan ceases to be a Shipped Mortgage
Loan or (ii) such Advance is paid in full, at a rate of interest equal to 137.5
basis points (1.375%) per annum over the Monthly Average LIBOR Rate.

 

(2)     Except as provided in Section 2.4(c) below, the unpaid amount of each
Advance against Mortgage Loans that are not Shipped Mortgage Loans, or
Repurchased Mortgage Loans, or Aged Mortgage Loans shall bear interest, from the
date of such Advance until paid in full, at a rate of interest equal to the
lesser of (i) the Maximum Rate, or (ii) a

 

2

--------------------------------------------------------------------------------


 

floating rate of interest which is equal to 187.5 basis points (1.875%) per
annum over the Monthly Average LIBOR Rate.

 

(3)     Except as provided in Section 2.4(c) below, the unpaid amount of each
Advance against Repurchased Mortgage Loans shall bear interest, from the date of
such Advance until paid in full, at a rate of interest equal to the lesser of
(i) the Maximum Rate, or (ii) a floating rate of interest which is equal to
287.5 basis points (2.875%) per annum over the Monthly Average LIBOR Rate.

 

(4)     Except as provided in Section 2.4(c) below, the unpaid amount of each
Advance outstanding against Aged Mortgage Loans shall bear interest, from the
date such Mortgage Loans become Aged Mortgage Loans until such Advance is paid
in full, at a rate of interest equal to the lesser of (i) the Maximum Rate or
(ii) a floating rate of interest (“Basic Rate”) which is equal to 287.5 basis
points (2.875%) per annum over the Monthly Average LIBOR Rate.”

 


(D)                                 SECTION 2.8     FEES. OF THE CREDIT
AGREEMENT IS DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS SUBSTITUTED IN LIEU
THEREOF:


 

“2.8                           Fees.

 

(a)                                  At the end of each month during the term of
this Agreement (i.e., from its effective date through the Termination Date), the
Agent shall determine average usage of the Commitment by calculating the
arithmetic daily average of the outstanding balance of Advances in that month. 
The Agent shall then subtract the average usage (the “Used Portion”) from the
Commitment (the result being called the “Unused Portion”) and the Company shall
pay to the Agent on behalf of the Lenders in arrears (without duplication of
payment), on or before five (5) days after the later of (a) the end of each
month or (b) the Company’s receipt of the bill for such monthly period, a
Non-Usage Fee equal to 0.150% per annum on the total amount of the Unused
Portion of the Commitment for that month, as compensation to the Lenders for
their agreement to make the Commitment available to the Company during that
month and not as compensation for the use, forbearance or detention of money
(i.e., as a “true commitment fee” under Texas law); provided that such fee shall
be waived for any month if the Used Portion for such month is equal to or
greater than fifty percent (50%) of the Commitment.  Each calculation by the
Agent of the amount of any Non-Usage Fee shall be conclusive and binding on the
Company, absent manifest error.  Upon receipt of any Non-Usage Fee, Agent shall
distribute to each Lender its Commitment Percentage in such Non-Usage Fee
pursuant to this Section 2.7(b) hereof.

 

(b)                                 Agent shall receive for its own account an
agent’s fee (“Agent’s Fee”) pursuant to the certain agreement of even date
herewith among the Agent and the other Lenders.

 


(E)                                 
SECTION 2.9                                      MISCELLANEOUS EXPENSES. OF THE
CREDIT AGREEMENT IS DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS SUBSTITUTED IN
LIEU THEREOF:

 

3

--------------------------------------------------------------------------------


 

“2.9                           Miscellaneous Expenses.  At the end of each month
during the term of this Agreement, the Company shall pay to the Agent in arrears
on or before five (5) days after the later of (a) the end of each calendar month
or (b) the Company’s receipt of the Agent’s bill for such monthly period, a
transaction fee equal to TWENTY AND NO/100 DOLLARS ($20.00) per Pledged Mortgage
held by Agent during such month and for which Agent has not previously received
a transaction fee, for the handling and administration of Advances and
Collateral.  For the purposes hereof, Company shall, at its sole cost and
expense, pay all miscellaneous charges and expenses incurred by the Agent in
connection with the handling and administration of Advances and Collateral,
including, without limitation, all charges for security delivery fees, wiring
fees, and charges for overnight delivery of Collateral to Investors. 
Miscellaneous charges are due when incurred, but shall not be delinquent if paid
within ten (10) days after receipt of an invoice or an account analysis
statement from the Agent.  No Lender (other than a Lender acting as Agent) shall
be entitled to share or participate in the fees, sums and other amounts due and
payable to the Agent under this Section 2.9, Section 2.8(b), or any other
agreement between the Company or any Lender and Agent relating to an agent’s fee
for the handling and administration of Advances and Collateral and acting as
Agent under this Agreement.”

 


(F)                                   
SECTION 7.5                                      MINIMUM ADJUSTED TANGIBLE NET
WORTH. OF THE CREDIT AGREEMENT IS DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS
SUBSTITUTED IN LIEU THEREOF:


 

“7.5                           Minimum Adjusted Tangible Net Worth.  Permit the
sum of the Adjusted Tangible Net Worth of Company (and its Subsidiaries, on a
consolidated basis) to be less than an amount equal to the sum of FIVE MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($5,500,000.00).

 


(G)                                 EXHIBIT “O” TO THE CREDIT AGREEMENT IS
DELETED IN ITS ENTIRETY AND EXHIBIT “O” TO THIS AMENDMENT IS GIVEN IN
SUBSTITUTION AND REPLACEMENT THEREOF.


 


SECTION 4.                                            REPRESENTATIONS AND
RELEASE OF CLAIMS.  EXCEPT AS OTHERWISE SPECIFIED HEREIN, THE TERMS AND
PROVISIONS HEREOF SHALL IN NO MANNER IMPAIR, LIMIT, RESTRICT OR OTHERWISE AFFECT
THE OBLIGATIONS OF COMPANY AS EVIDENCED BY THE LOAN DOCUMENTS.  COMPANY HEREBY
ACKNOWLEDGES, AGREES, AND REPRESENTS THAT (I) COMPANY IS INDEBTED TO LENDERS
PURSUANT TO THE TERMS OF THE NOTES; (II) THE LIENS, SECURITY INTERESTS AND
ASSIGNMENTS CREATED AND EVIDENCED BY THE LOAN DOCUMENTS ARE, RESPECTIVELY,
FIRST, PRIOR, VALID AND SUBSISTING LIENS, SECURITY INTERESTS AND ASSIGNMENTS
AGAINST THE COLLATERAL AND SECURE ALL INDEBTEDNESS AND OBLIGATIONS OF COMPANY TO
LENDERS UNDER THE NOTES, THE CREDIT AGREEMENT, ALL OTHER LOAN DOCUMENTS, AS
MODIFIED HEREIN; (III) ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THE CREDIT AGREEMENT AND ALL INSTRUMENTS AND DOCUMENTS EXECUTED PURSUANT THERETO
OR CONTEMPLATED THEREBY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THIS DATE; (IV) THERE ARE NO CLAIMS OR OFFSETS AGAINST, OR DEFENSES OR
COUNTERCLAIMS TO, THE TERMS OR PROVISIONS OF THE LOAN DOCUMENTS, AND THE OTHER
OBLIGATIONS CREATED OR EVIDENCED BY THE LOAN DOCUMENTS; (V) COMPANY HAS NO
CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS ARISING FROM ANY OF THE AGENT’S OR
LENDERS’ ACTS OR OMISSIONS WITH RESPECT TO THE LOAN DOCUMENTS, OR THE AGENT’S OR
LENDERS’ PERFORMANCE UNDER THE LOAN DOCUMENTS; (VI) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT REPRESENTATIONS
AND WARRANTIES OF COMPANY, AS OF THE DATE HEREOF; AND (VII) COMPANY IS NOT IN
DEFAULT AND NO EVENT HAS OCCURRED WHICH, WITH THE PASSAGE OF TIME, GIVING OF
NOTICE, OR

 

4

--------------------------------------------------------------------------------


 

both, would constitute a default by Company of Company’s obligations under the
terms and provisions of the Loan Documents.  In consideration of the
modification of Loan Documents, all as herein provided, and the other benefits
received by Company hereunder, Company hereby RELEASES, RELINQUISHES and forever
DISCHARGES Agent, Documentation Agent, each Existing Lender, their respective
predecessors, successors, assigns, shareholders, principals, parents,
subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Lender Released Parties”), of and from any
and all claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, present or future, which Company has, or
may have against Lender Released Parties, arising out of or with respect to any
and all transactions relating to the Credit Agreement, the Notes, and the other
Loan Documents occurring prior to the date hereof, including any other loss,
expense and/or detriment, of any kind or character, growing out of or in any way
connected with or in any way resulting from the acts, actions or omissions of
the Lender Released Parties, and including any loss, cost or damage in
connection with any breach of fiduciary duty, breach of any duty of fair
dealing, breach of competence, breach of funding commitment, undue influence,
duress, economic coercion, conflict of interest, negligence, bad faith,
malpractice, violations of the Racketeer Influence and Corrupt Organizations
Act, intentional or negligent infliction of emotional or mental distress,
tortious interference with corporate governance or prospective business
advantage, tortious interference with contractual relations, breach of contract,
deceptive trade practices, libel, slander, conspiracy, the charging, contracting
for, taking, reserving, collecting or receiving of interest in excess of the
highest lawful rate applicable to the Loan Documents (i.e., usury), any
violations of federal or state law, any violations of federal or state banking
rules, laws or regulations, including, but not limited to, any violations of
Regulation B, Equal Credit Opportunity, bank tying act claims, any violation of
the Texas Free Enterprise Antitrust Act or any violation of federal antitrust
acts.


 


SECTION 5.                                            SEVERABILITY.  IN THE
EVENT ANY ONE OR MORE PROVISIONS CONTAINED IN THE CREDIT AGREEMENT OR THIS
AMENDMENT SHOULD BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THE VALIDITY, ENFORCEABILITY AND LEGALITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND THEREIN SHALL NOT BE AFFECTED IN ANY WAY OR IMPAIRED THEREBY AND
SHALL BE ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


SECTION 6.                                            FEES AND EXPENSES. 
COMPANY AGREES TO PAY ALL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEY’S FEES AND EXPENSES) OF THE AGENT AND THE LENDERS IN CONNECTION WITH
THE PREPARATION, OPERATION, ADMINISTRATION AND ENFORCEMENT OF THIS AMENDMENT.


 


SECTION 7.                                            RATIFICATION OF
AGREEMENTS.  (A) EXCEPT AS AMENDED HEREBY, COMPANY RATIFIES AND CONFIRMS THAT
THE CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS ARE AND REMAIN IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND THAT ALL COLLATERAL IS
UNIMPAIRED BY THIS AMENDMENT AND SECURES THE PAYMENT AND PERFORMANCE OF ALL
INDEBTEDNESS AND OBLIGATIONS OF COMPANY UNDER THE NOTES, THE CREDIT AGREEMENT,
AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY.  COMPANY SHALL EXECUTE AND
DELIVER A RENEWAL NOTE TO EACH LENDER IN THE AMOUNT OF ITS RESPECTIVE COMMITMENT
AMOUNT.


 

(b)                                 The undersigned officer of the Company
executing this Amendment represents and warrants that he has full power and
authority to execute and deliver this Amendment on behalf of the Company this
Amendment, that such execution and delivery has been duly

 

5

--------------------------------------------------------------------------------


 

authorized by all necessary corporate action of Company, and represents and
warrants that the resolutions and affidavits previously delivered to Agent, in
connection with the execution and delivery of the Credit Agreement, are and
remain in full force and effect and have not been altered, amended or repealed
in anyway.

 

(c)                                  Any reference to the Credit Agreement in
any Loan Document shall be deemed to be references to the Credit Agreement as
amended hereby.  Any reference in this Amendment and the other Loan Documents to
the Notes shall be deemed to be references to the new Notes executed and
delivered by the Company in connection herewith.

 


SECTION 8.                                            AUTHORITY.  THE
UNDERSIGNED OFFICER OF THE COMPANY EXECUTING THIS AMENDMENT REPRESENTS AND
WARRANTS THAT HE HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AMENDMENT ON BEHALF OF THE COMPANY THIS AMENDMENT, THAT SUCH EXECUTION AND
DELIVERY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF COMPANY,
AND REPRESENTS AND WARRANTS THAT THE RESOLUTIONS AND AFFIDAVITS PREVIOUSLY
DELIVERED TO AGENT, IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE CREDIT
AGREEMENT, ARE AND REMAIN IN FULL FORCE AND EFFECT AND HAVE NOT BEEN ALTERED,
AMENDED OR REPEALED IN ANYWISE.


 


SECTION 9.                                            NO WAIVER.  COMPANY AGREES
THAT NO EVENT OF DEFAULT AND NO DEFAULT HAS BEEN WAIVED OR REMEDIED BY THE
EXECUTION OF THIS AMENDMENT BY AGENT AND LENDERS, AND ANY SUCH DEFAULT OR EVENT
OF DEFAULT HERETOFORE ARISING AND CURRENTLY CONTINUING SHALL CONTINUE AFTER THE
EXECUTION AND DELIVERY HEREOF.


 


SECTION 10.                                      GOVERNING LAW.  THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND, TO THE EXTENT APPLICABLE, BY FEDERAL LAW.


 


SECTION 11.                                      COUNTERPARTS AND GENDER.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND ALL OF SUCH
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  EACH GENDER USED HEREIN SHALL INCLUDE AND APPLY TO ALL GENDERS,
INCLUDING THE NEUTER.


 


SECTION 12.                                      NO ORAL AGREEMENTS.  THIS
AMENDMENT, THE CREDIT AGREEMENT, THE NOTES, AND  THE  OTHER  LOAN  DOCUMENTS, AS
MODIFIED AND AMENDED HEREBY, REPRESENT  THE  FINAL  AGREEMENT  BETWEEN  THE 
PARTIES  AND  MAY  NOT  BE  CONTRADICTED  BY  EVIDENCE  OF  PRIOR, 
CONTEMPORANEOUS  OR  ORAL  AGREEMENTS  OF  THE  PARTIES.


 

THERE  ARE  NO  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

EXECUTED this      day of June, 2004 to be effective as of the date first
written above.

 

 

COMPANY:

 

 

 

 

 

SIRVA  MORTGAGE, INC.,

 

an Ohio corporation f/k/a

 

COOPERATIVE MORTGAGE SERVICES, INC.

 

 

 

 

 

By:

/s/ Paul Klemme

 

 

 

PAUL KLEMME, President

 

 

 

 

 

Notice Address:

 

 

 

SIRVA  MORTGAGE, INC

 

Attn: Paul Klemme, President

 

6070 Parkland Boulevard

 

Mayfield Heights, Ohio  44124

 

Fax No.: (440) 646-1835

 

7

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK, F.A., as Agent

 

 

 

 

 

By:

/s/ Colleen Landells

 

 

Name:

Colleen Landells

 

 

Title:

Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

Attn: Marlon M. Rivera

 

Assistant Vice President/Asset Manager II

 

Agency Management

 

6011 Connection Drive, 6th Floor

 

Irving, Texas 75039

 

Facsimile: (469) 549-5603

 

 

 

 

 

WASHINGTON MUTUAL BANK, F.A., as a
Lender

 

 

 

 

 

By:

 

/s/ Ben Culver

 

 

Name:

Ben Culver

 

 

Title:

  VP

 

 

 

 

 

 

Notice Address:

 

 

 

Attn: Michael D. McAuley, Managing Director

 

Mortgage Banker Finance

 

3200 Southwest Freeway, Suite 1922

 

Houston, Texas 77027

 

Facsimile: (713) 543-4292

 

8

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK OF KENTUCKY, as
Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Jerry Johnston

 

 

Name:

Jerry Johnston

 

 

Title:

  Senior Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

NATIONAL CITY BANK OF KENTUCKY

 

Attn: Allen Hagadon, Senior Vice President,

 

Mortgage Banking

 

421 West Market Street

 

Louisville, Kentucky 40202

 

Fax: (502) 581.4154

 

9

--------------------------------------------------------------------------------


 

 

COLONIAL BANK, N.A., a national banking
association

 

 

 

 

 

By:

/s/ Amy J. Nunneley

 

 

Name:

Amy J. Nunneley

 

 

Title:

  Senior Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

COLONIAL BANK

 

Attn: Catherine L. Kissick, Senior Vice President,

 

Mortgage Warehouse Lending Division

 

201 East Pine Street, Suite 730

 

Orlando, Florida 32801

 

Fax: (407) 835.6690

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “O”

 

LENDERS AND COMMITMENT

 

NAME OF LENDER

 

COMMITMENT AMOUNT

 

 

 

 

 

Washington Mutual Bank, FA
3200 Southwest Freeway,
Suite 1922
Houston, Texas 77027

 

$

40,000,000.00

 

 

 

 

 

National City Bank of Kentucky
101 South Fifth Street, T06K
Louisville, Kentucky 40202

 

$

20,000,000.00

 

 

 

 

 

Colonial Bank, N.A.
201 East Pine Street, Suite 730
Orlando, Florida 40202

 

$

20,000,000.00

 

 

 

 

 

TOTAL COMMITMENT

 

$

80,000,000.00

 

 

--------------------------------------------------------------------------------